Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 10-11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andes (U.S. Patent No. 6,443,252) in view of Udden et al. (U.S. Patent No. 3,664,450; hereinafter Udden).
Regarding claim 1, Andes teaches: A moving apparatus (Andes: Abstract) rideable by a caregiver (Andes: col. 3, lines 1-2) and operable by a motor (Andes: Fig. 1, element 30: motors), the moving apparatus comprising:
a main body (Andes: Fig. 1, element 12; frame);
a first rotating body (Andes: Fig. 1, element 20; wheels) mounted on the main body so as to be rotatable around a first rotation axis (Andes: Fig. 1; col. 3, lines 58-59; Examiner note: the first rotation axis is the one about the axle shown in Figure 1 in the centers of wheels 20); and
a second rotating body (Andes: Fig. 1, element 18; wheels) mounted on the main body so as to be rotatable around a second rotation axis (Andes: Fig. 1; col. 3, lines 58-59; Examiner note: the second rotation axis is the one about the axle shown in Figure 1 in the centers of wheels 18), the second rotation axis disposed spaced apart from the first rotation axis (Andes: Fig. 1); wherein 
the first rotating body and the second rotating body contact the ground (Andes: Fig. 1; col. 4, line 54).
However, Andes does not teach:
 the main body is configured such that a wheelbase defined by the first rotation axis and the second rotation axis is changeable by movement of the first rotating body or the second rotating body along an axis perpendicular to the first rotation axis and the second rotation axis and perpendicular to a vertical direction.
However in the same field of endeavor Udden teaches:
the main body (Udden: Fig. 1) is configured such that a wheelbase defined by the first rotation axis and the second rotation axis (Udden: Fig. 1) is changeable by movement of the first rotating body or the second rotating body (Udden: Abstract: lines 11-15; Examiner note: it is said that the pipes telescope and run along the longitudinal axis of the vehicle) along an axis perpendicular to the first rotation axis and the second rotation axis and perpendicular to a vertical direction (Udden: col. 1, lines 65-71; Examiner note: in the combination of Andes in view of Udden the multi-motor steering disclosed by Andes would be combined with the telescoping longitudinal pipes disclosed by Udden making the two first and second axes parallel. Additionally, Udden discloses the pipes are parallel with the ground, making them perpendicular to the vertical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame disclosed by Andes with the telescoping pipes disclosed by Udden. One of ordinary skill in the art would have been motivated 
Regarding claim 7, Andes teaches: wherein:
one of the first rotating body and the second rotating body is configured from at least two rotating bodies (Andes: Fig. 1, element 20; wheels); and
the other of the first rotating body and the second rotating body is configured from at least one rotating body (Andes: Fig. 1, element 18 wheels).
Regarding claim 8, Andes teaches: wherein:
the first rotating body and the second rotating body are respectively configured from at least two rotating bodies (Andes: Fig. 1, elements 18, 20; wheels);
a tread of the first rotating body is larger than a tread of the second rotating body (Andes: Fig. 1; Examiner note: as seen in Fig 1, wheels 20 are wider and of a higher diameter than wheels 18); and
the second rotating body is mounted on the main body so as to rotate around a cross axis that intersects with the second rotation axis (Andes: Fig. 1, col. 4, lines 54-55).
Regarding claim 10, Andes teaches: further comprising:
a control device configured to control at least one of the first rotating body and the second rotating body (Andes: Fig. 1, element 30; motors).
Regarding claim 11, Andes teaches: wherein
the control device includes a first control unit, the first control unit configured to control a rotation speed of at least one of the first rotating body and the second rotating body so that a maximum trajectory of the first rotating body is greater than a maximum trajectory of the second rotating body (Andes: col. 4, lines 52-55).
Regarding claim 13, Andes teaches: the control device includes a second control unit (Andes: col. 4, lines 25-28), the second control unit configured to control a steering angle of at least one of the first rotating body and the second rotating body so that the maximum trajectory of the first rotating body is greater than the maximum trajectory of the second rotating body (Andes: col. 4, lines 52-55).
Regarding claim 18, Andes teaches: wherein the rotating bodies from which the first rotating body and the second rotating body are respectively configured are wheels (Andes: Fig. 1, elements 18, 20; wheels).
Regarding claim 19, Andes teaches: wherein the rotating bodies from which the first rotating body and the second rotating body are respectively configured are at least one of wheels, ball casters, and crawlers (Andes: Fig. 1, elements 18, 20; wheels).
Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andes in view of Udden and Sasai et al. (U.S. Patent App. Pub. No. 2019/0142660; hereinafter Sasai).
Regarding claim 12, Andes does not teach: wherein the control device further includes a first setting unit, the first setting unit configured to set validity or invalidity of the control that is performed by the first control unit.
However in the same field of endeavor, Sasai teaches: wherein the control device further includes a first setting unit (Sasai: Fig. 5, elements 103-104, 124; motor, controller, sensor), the first setting unit configured to set validity or invalidity of the control that is performed by the first control unit (Sasai: paras. 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Andes; with the sensor 
Regarding claim 14, Andes does not teach: wherein the control device further includes a second setting unit, the second setting unit configured to set validity/invalidity of the control that is performed by the second control unit.
However, in the same field of endeavor Sasai teaches:
Wherein the control device further includes a second setting unit (Sasai: Fig. 5, elements 103-104, 124; motor, controller, sensor; Examiner note: In Sasai, there are two motors 103 and two sensors 104; the first setting unit is the first set of motors and sensors and the second setting unit is the second set of motors and sensors (see Sasai Fig. 2, para. 33)), the second setting unit configured to set validity/invalidity of the control that is performed by the second control unit (Sasai: paras. 31-32).
Regarding claim 15, Andes does not teach: a first sensor configured to detect an object related to collision to a moving body or a stationary body; wherein
the control device includes a third control unit, the third control unit configured to control at least one of the first rotating body and the second rotating body so as to avoid the collision when the first sensor detects the object related to the collision.
However in the same field of endeavor Sasai teaches:
a first sensor (Sasai: 124: obstacle detection sensor) configured to detect an object related to collision to a moving body or a stationary body (Sasai: para. 31; lines 1-4); wherein
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Andes in view of Udden and Lasher (U.S. Patent No. 8,348,293).
Regarding claim 17, Andes does not teach: wherein the first rotating body and the second rotating body are detachably mounted on the main body.
However, in the same field of endeavor, Lasher teaches:
wherein the first rotating body and the second rotating body are detachably mounted on the main body (Lasher: col. 2, lines 41-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Andes with the removable wheels as disclosed by Lasher. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the user to configure the vehicle for different uses such as normal, snow, beach, grass or gravel uses (Lasher: col. 1, 32-45).
Allowable Subject Matter
Claims 2-6, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13, 15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.E.P./Examiner, Art Unit 3611             

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611